Citation Nr: 1739389	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to March 6, 2017, and in excess of 70 percent as of March 6, 2017, for status post left hip arthroplasty.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a stress fracture of the right hip with degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1971 to September 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Board remanded these claims in May 2014 and February 2017. 

In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's left hip disability to 70 percent effective March 6, 2017.  This issue has been recharacterized above.

The February 2017 Board decision also remanded a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In March 2017, the AOJ granted TDIU for the entire period on appeal.  This is a full grant of the benefits on appeal for TDIU and this claim is no longer before the Board.  


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an increased rating for status post left hip arthroplasty.

2.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an increased rating for residuals of a stress fracture of the right hip with degenerative arthritis.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for status post left hip arthroplasty by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of an increased rating for residuals of a stress fracture of the right hip with degenerative arthritis by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

The Veteran perfected his appeal of the December 2010 rating decision continuing 30 percent and 20 percent evaluations for his service-connected left and right hip disabilities.  Following the AOJ's March 2017 grant of an increased rating for the left hip and grant of TDIU, the Veteran submitted a June 2017 statement indicating that he was now satisfied with his evaluations and the outcome of his appeals.  As he no longer expresses any disagreement with the issues on appeal, the Board construes this statement as a withdrawal of his appeals for even higher evaluations for his left and right hip disabilities.  His withdrawals were effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2016).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to increased ratings for the left and right hip disabilities, and they are dismissed.


ORDER

The appeal of entitlement to an increased rating for status post left hip arthroplasty is dismissed.

The appeal of entitlement to an increased rating for residuals of a stress fracture of the right hip with degenerative arthritis is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


